         Case 5:19-cv-04113-EFM-ADM Document 1 Filed 11/26/19 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


JULIE HOFFMAN                                    )
                                                 )
         Plaintiff,                              )
                                                 )       Case No. _____________
v.                                               )
                                                 )
WALMART, INC.                                    )
                                                 )
         Defendant.                              )

                             DEFENDANT’S NOTICE OF REMOVAL

         Defendant Walmart, Inc. (“Walmart Stores, Inc.” or “Walmart”), with full reservation of

all defenses, objections, and exceptions, including but not limited to service, jurisdiction, venue,

and statute of limitations, removes the above-captioned action from the District Court of

Wyandotte County, Kansas to the United States District Court for the District of Kansas, at Kansas

City, Kansas, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support, Walmart states the

following:


       I. THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

         1.        Plaintiff filed a lawsuit against Defendant in the District Court of Shawnee County,

Kansas, on or about November 12, 2019.

         2.        Walmart was served with process by certified mail on November 18, 2019.

Walmart has not yet answered the Plaintiff’s State Court Petition.

         3.        As required by 28 U.S.C. § 1446(a), and Local Rule 81.2, a copy of all records and

proceedings from the District Court of Shawnee County, Kansas are attached as Exhibit A.




                                                     1
4839-3460-5998.1
         Case 5:19-cv-04113-EFM-ADM Document 1 Filed 11/26/19 Page 2 of 4




         4.        This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C. §

1446(a), as it is the District Court embracing the District Court of Shawnee County, Kansas, where

Plaintiff’s Petition is pending. See 28 U.S.C. § 96.

         5.        Without waiving objections to service, this Notice of Removal is timely under 28

U.S.C. § 1446(b) as it is filed within thirty (30) days of service.

         6.        In accordance with 28 U.S.C. § 1446(d), Walmart is filing a written notice of this

removal with the Clerk of District Court of Shawnee County, Kansas, where Plaintiff’s Petition is

pending. A copy of this Notice of Removal and the written notice of the same are also being

served upon Plaintiff.

                              II. DIVERSITY JURSIDICTION EXISTS

         7.        This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

because the amount in controversy, exclusive of interest and costs, is alleged by Plaintiff to exceed

the sum of $75,000, and there is complete diversity of citizenship between Plaintiff and Defendant.

Thus, this action may be removed to this Court pursuant to 28 U.S.C. § 1441.

                                A. The Parties are Completely Diverse

         8.        Plaintiff states in her Petition that she has been at all relevant times, a resident of

Kansas. (See Ex. A, ¶ 1.) Accordingly, Plaintiff is a citizen of Kansas.

         9.        Defendant Walmart, is, and was at the time Plaintiff’s Petition was filed and the

case removed to this Court, a corporation organized and existing under the laws of the state of

Delaware with its principal place of business in Arkansas. Accordingly, Defendant Walmart is a

citizen of Delaware and Arkansas for the purposes of determining this Court’s subject matter

jurisdiction. See 28 U.S.C. § 1332(c).




                                                     2
4839-3460-5998.1
         Case 5:19-cv-04113-EFM-ADM Document 1 Filed 11/26/19 Page 3 of 4




                      B. The Amount in Controversy Requirement is Satisfied

         10.       The amount in controversy regarding Plaintiff’s claims for damages is alleged to

exceed $75,000. In paragraph 9 of her Petition/Complaint, Plaintiff asserts a general negligence

claim against Defendant and asserts that she suffered damages “in excess of $75,000.00.”

         11.       Based on the allegations asserted by Plaintiff, Walmart believes in good faith that

the amount in controversy exceeds $75,000.00. Kansas law requires plaintiffs to plead a specific

sum of damages. See K.S.A. 60-208(a)(2). Plaintiff has done so here and alleging an amount

greater than $75,000.00.

         12.       Accordingly, based on a preponderance of the evidence, more than $75,000.00 is

in controversy, and therefore the amount-in-controversy requirement of 28 U.S.C. § 1332(a) has

been met.

         WHEREFORE, Defendant respectfully removes this action from the District Court of

Shawnee County, Kansas, to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. Should

any question arise as to the propriety of this removal, Walmart respectfully requests an opportunity

to provide briefing and oral argument.

                                                        Respectfully submitted by:

                                                        KUTAK ROCK LLP

                                                        By: /s/ Marcos A. Barbosa
                                                        Marcos A. Barbosa       KS# 22015
                                                        2300 Main Street, Suite 800
                                                        Kansas City, MO 64108
                                                        Phone: (816) 960-0090
                                                        E-mail: Marcos.Barbosa@KutakRock.com
                                                        ATTORNEY FOR DEFENDANT




                                                    3
4839-3460-5998.1
         Case 5:19-cv-04113-EFM-ADM Document 1 Filed 11/26/19 Page 4 of 4




                                     CERTIFICATE OF SERVICE

        I certify that on this 26th day of November, 2019, I electronically filed the foregoing with the Clerk
of the Court using the Court’s e-filing system. A copy was sent via U.S. mail to:

          Gary E. Laughlin, Esq.
          HAMILTON, LAUGHLIN, BARKER, JOHNSON & JONES
          3649 SW Burlingame Road
          Topeka, KS 66611
          ATTORNEY FOR PLAINTIFF



                                                           /s/ Marcos A. Barbosa




4838-1295-2879, v. 1




                                                      4
4839-3460-5998.1
